Order entered May 2, 2019




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-19-00105-CV

     UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                            V.

                               ELLEN S. VITETTA, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-09146

                                         ORDER
       Before the Court is appellant’s May 1, 2019 unopposed motion for a one-week extension

of time to file its reply brief. We GRANT the motion and ORDER the reply brief be filed no

later than May 13, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE